Case: 1:18-cv-07686 Document #: 275 Filed: 12/17/19 Page 1 of 1 PagelD #:3239

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 

IN RE: Lion Air Flight JT 610 Crash Lead Case: 1:18-cv-07686
This Document Relates To: NINGSI, as Honorable Thomas M. Durkin
Special Administrator of the Estate of PAUL
FERDINAND AYORBABA, deceased

Case No.: 1:19-cv-01695

 

 

ORDER ON PLAINTIFF NINGSI, SPECIAL ADMINISTRATOR OF THE ESTATE OF
PAUL FERDINAND AYORBABA’s
MOTION TO APPROVE SETTLEMENT

THIS CAUSE having come before the Court on Plaintiff, NINGSI, as Special
Administrator of the Estate of Paul Ferdinand Ayorbaba, deceased’s Motion to this Court for an
Order approving the settlement with defendants of the claim relating to the death of Paul
Ferdinand Ayorbaba [DE163],

IT IS HEREBY ORDERED as follows:

1. The Motion for Approval of Settlement is GRANTED.

2. Pursuant to the parties’ agreement, the Plaintiff's counsel is instructed to disperse the

settlement funds to the decedent’s beneficiaries.

DONE and ORDERED in Chambers this 17th day of December, 2019.

dice

e Thomas M. Durkin

 

cc: All Counsel of Record
